Rule 1910.16-2. Support Guidelines. Calculation of Monthly Net Income.

                                            ***

       (b)   Treatment of Public Assistance, SSI Benefits, Social Security Payments to
a Child Due to a Parent’s Death, Disability or Retirement and Foster Care Payments.

                                            ***

        Example 2. Two children live with Grandmother who receives $800 per month in
Social Security death benefits for the children as a result of Father’s death.
Grandmother also receives $500 per month from a trust established by Father for the
benefit of the children. Grandmother is employed and earns $2,000 net per month.
Grandmother seeks support from the children’s mother, who earns $[1,500]2,000 net
per month. For purposes of calculating Mother’s support obligation, Grandmother’s
income will be $1,300, the amount she receives on behalf of the children in Social
Security derivative benefits and the income from the trust. (If Mother were receiving the
benefit on behalf of the children it would be added to her income such that Mother’s
income would be $[2,300]2,800 and Grandmother’s income would be $500.) Therefore,
Mother’s and Grandmother’s combined monthly net incomes total $[2,800]3,300. The
basic support amount at the $[2,800]3,300 income level for two children is $[949]1,115.
As Mother’s income of $[1,500]2,000 is [54]61% of the parties’ combined income of
$[2,800]3,300, her portion of the basic support obligation is $[512]680. Since Mother’s
retirement or disability did not generate the child’s derivative benefit, the benefit amount
is not subtracted from her portion of the basic support amount and Mother owes
Grandmother $[512]680. If Grandmother was not receiving the children’s derivative
benefits or income from the trust, her income for purposes of calculating Mother’s child
support obligation would be zero, and Mother would pay 100% of the basic support
amount because Grandmother has no duty to support the children.

                                            ***

Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation, Formula.

                                            ***

       (d)    Divided or Split Physical Custody. When Each Party Owes Child Support
to the Other Party. Varied Partial or Shared Custodial Schedules.

       (1)    Divided or Split Physical Custody. When Each Party Owes Child Support
to the Other Party. When calculating a child support obligation and each party owes
child support to the other party as a result of the custodial arrangement, the court shall
offset the parties’ respective child support obligations and award the net difference to
the obligee as child support.

       Example 1. If the parties have three children, one child resides with Mother and
two children reside with Father, and their monthly net incomes are $[2,500]4000 and
$[1,250]2,000 respectively, Mother’s child support obligation is calculated using the
schedule in Pa.R.C.P. No. 1910.16-3 for two children at the parties’ combined monthly
net income of $[3,750]6,000. The amount of basic child support to be apportioned
between the parties is $[1,224]1,523. As Mother’s income is 67% of the parties’
combined monthly net income, Mother’s support obligation for the two children living
with Father is $[820]1,020. Father’s child support obligation is calculated using the
schedule in Pa.R.C.P. No. 1910.16-3 for one child at the parties’ combined monthly net
income of $[3,750]6,000. The amount of basic child support to be apportioned between
the parties is $[853]1,071. Father’s support obligation for the child living with Mother is
$[281]353. Subtracting $[281]353 from $[820]1,020 produces a net basic support
amount of $[539]667 payable to Father as child support.

        Example 2. If the parties have two children, one child resides with Mother and
the parties share custody (50% - 50%) of the other child, and the parties’ monthly net
incomes are as set forth in Example 1. The child support obligation is calculated using
the schedule in Pa.R.C.P. No. 1910.16-3 for the one child primarily residing with Mother
at the parties’ combined monthly net income of $[3,750]6,000, the amount of basic child
support to be apportioned between the parties is $[853]1,071. Father’s income is 33%
of the parties’ combined monthly net income, and the support obligation for the child
living with Mother is $[281]353. For Mother’s obligation for the child with the 50% - 50%
shared custody arrangement, using the schedule in Pa.R.C.P. No. 1910.16-3 for one
child at the parties’ combined monthly net income of $[3,750]6,000, the amount of basic
child support to be apportioned between the parties is $[853]1,071. Mother’s
proportionate share of the combined monthly net incomes is 67%, but it is reduced to
47% after applying the shared parenting time adjustment for 50% custody under
subdivision (c). Mother’s child support obligation for the shared custody child is
$[401]503 ($[853]1,071 X 47%). As Mother’s obligation is greater than Father’s
obligation, Father is the obligee and receives the net of the two obligations by
subtracting $[281]353 from $[401]503, or $[120]150.

        (2)   Varied Partial or Shared Custodial Schedules. When the parties have
more than one child and each child spends either (a) different amounts of partial or
shared custodial time with the party with the higher income or (b) different amounts of
partial custodial time with the party with the lower income, the trier of fact shall add the
percentage of time each child spends with that party and divide by the number of
children to determine the party’s percentage of custodial time. If the average
percentage of custodial time the children spend with the party is 40% or more, the
provisions of subdivision (c) apply.

                                              2
                                           ***

       Example 3. The parties have three children, Mother has primary custody (60% -
40%) of one child, Father has primary custody (60% - 40%) of one child, and the parties
share custody (50% - 50%) of the third child. The parties’ monthly net incomes are
$2,500 (Mother) and $[1,250]2,000 (Father). As a result of the custodial arrangement,
Father owes support for the child in the primary custody of Mother and Mother owes
support for the child in the primary custody of Father and for the child shared equally
between the parties. Father’s child support obligation is calculated using the schedule
in Pa.R.C.P. No. 1910.16-3 for one child at the parties’ combined monthly net income of
$[3,750]4,500. The amount of basic child support to be apportioned between the
parties is $[853]940. Father’s proportionate share of the combined monthly net
incomes is [33]44%, but is reduced to [23]34% after applying the shared parenting time
adjustment for 40% custody under subdivision (c). Father’s child support obligation for
this child is $[196]320 ($[853]940 X [23]34%). Mother’s child support obligation is
calculated using the schedule in Pa.R.C.P. No. 1910.16-3 for two children at the parties’
combined monthly net income of $[3,750]4,500. The amount of basic child support to
be apportioned between the parties is $[1,224]1,349. Mother has varying partial or
shared custody of the two children (40% and 50%). Under subdivision (d)(2), the
custodial time is averaged or in this case 45%. Mother’s proportionate share of the
combined monthly net incomes is [67]56%, but it is reduced to [52]41% after applying
the shared parenting time adjustment for 45% custody under subdivision (c). Mother’s
child support obligation for these children is $[636]553 ($[1,224]1,349 x [52]41%).
Offsetting the support amounts consistent with subdivision (d)(1), Mother’s obligation is
greater than Father’s obligation, and Father is the obligee receiving the net of the two
obligations by subtracting $[196]320 from $[636]553, or $[440]233.

                                           ***

Rule 1910.16-7. Support Guidelines. Awards of Child Support When There are
Multiple Families.

                                           ***

          (b) When the total of the obligor’s basic support obligations exceeds 50% of
his or her monthly net income, the court may consider a proportional reduction of these
obligations. Since, however, the goal of the guidelines is to treat each child equitably, a
first or later family shall not receive preference, and the court shall not divide the
guideline amount for all of the obligor’s children among the households in which those
children live.

                                           ***

                                             3
        Example 2. The obligor is sued for support of three children of a second
marriage. There is already an order in effect for two children of the first marriage. The
relevant monthly net incomes are $[1,600]2,500 for the obligor, $0 for the first spouse
and $500 for the second spouse. The obligor’s basic support obligations to each family
are $[555]849 for the two children of the first marriage and $[641]987 for the three
children of the second marriage for a total support obligation of $[1,196]1,836. Since
this total obligation leaves the obligor with only $[404]664 on which to live, the orders
are too high as the obligor must be left with a Self-Support Reserve of $981. However,
reducing the order for three children while leaving the existing order intact would give
preference to the first family, contrary to the rule. Therefore, both orders must be
reduced proportionally.

                                           ***




                                            4